Citation Nr: 1310374	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability. 

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Am Vets


WITNESSES AT HEARINGS ON APPEAL

Appellant, C. E. and N. W.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy (USN) from December 1969 to November 1970.

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By that rating action, the RO, in part, denied service connection for right knee and right and left shoulder disabilities.  The Veteran appealed this rating action to the Board. 

In March 2010 and November 2012, the Veteran, C. E. and N. W. testified before a Acting Veterans Laws Judge and the undersigned at hearings conducted at the above-cited RO.  Copies of the March 2010 and November 2012 hearing transcripts have been associated with the Veteran's claims file.  The Acting Veterans Law Judge who conducted the March 2010 hearing is no longer employed by the Board.  At the November 2012 hearing and in January 2013, the Veteran waived initial RO consideration of opinions, provided by his physician, T. C., M. D., dated in March 2009 (duplicate), March 2010, July 2012, and January 2013.  A remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20. 1304 (2012).   

In March 2011, the Board, in part, remanded the claims on appeal to the RO for additional development.  Specifically, to obtain an examination with an opinion with respect to etiology of the Veteran's right knee and right and left shoulders.  A VA examiner provided an opinion with respect to the etiology of the right and left shoulders in October 2011.  VA examined the Veteran's right knee in April 2012.  Copies of the October 2011 VA opinion and April 2012 examination report have been associated with the claims files.  The appeal has returned to the Board for appellate consideration. 

The issue of entitlement to service connection for a left wrist disability been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The objective medical evidence is in equipoise as to whether his current right knee disability was aggravated by his service-connected left knee disability. 

2.  There is no evidence of a chronic left or right shoulder in service or a diagnosis of arthritis of either shoulder within one year of service discharge; and, the competent and credible evidence fails to establish that the Veteran's current right and left shoulder disabilities are related to an injury he incurred as a result of a barge-related accident while stationed aboard the USS DANIEL BOONE in June 1970, or to any other incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability as secondary to the service-connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 
3.310 (2012).

2.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2012).

3.  The criteria for establishing service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the issues on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July and September 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  Nothing more was required.  


VA has also fulfilled its duty to assist the Veteran with respect to his claims on appeal.  The RO has obtained the Veteran's service treatment records (STRs) and VA and private outpatient treatment and examination records.  Records from the Social Security Administration (SSA) have also been obtained and added to the record.  The Veteran and his spouse have presented written arguments in various documents submitted to VA in support of the above-cited claims.  

Additionally, in March 2011, the Board, in part, remanded the claims on appeal to obtain an examination with an opinion with respect to etiology of the Veteran's right knee and right and left shoulders.  38 C.F.R. § 3.159(c) (4).  A VA examiner provided an opinion with respect to the etiology of the right and left shoulders in October 2011.  VA examined the Veteran's right knee in April 2012.  Copies of the October 2011 VA opinion and April 2012 examination report have been associated with the claims files.  

While it is unclear if the VA examiner actually performed a physical evaluation of the Veteran's right and left shoulders in October 2011, the Board does not find this omission to be inadequate.  At the time the October 2011 VA examiner provided his opinion, the evidence of record clearly and unequivocally showed that the Veteran had degenerative joint disease of the shoulders, which was more severe on the right than on the left.  Thus, as there was clinical evidence of chronic right and left shoulder disabilities, a physical examination of the shoulders in October 2011 would not have yielded any additional insight as to their etiology.  Nonetheless, the October 2011 VA examiner provided an comprehensive opinion as to the etiology of the Veteran's right and left shoulders after an exhaustive review of the claims files, to include a page-by-page review of the STRs.  (See October 2011 VA opinion).

The Board finds the October 2011 and April 2012 VA examiners' opinions as to the etiology of the Veteran's right and left shoulders and right knee, respectively, adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for their respective opinions, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2011 and April 2012 VA examiners' opinions and examinations obtained in this case are more than adequate, as they were predicated on a full reading of the VA medical records in the Veteran's claims files.  The VA examiners considered all of the pertinent evidence of record, to include the Veteran's treatment history with respect to his shoulders and right knee, and his statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board notes that in an August 2012 typewritten statement to VA, the Veteran referenced a statement, authored by D. P. D., wherein he allegedly verified the in-service barge accident.  This statement was not included with the August 2012 correspondence and it does not otherwise appear to be of record.  However, even if D.P.D. attested through a sworn affidavit on the details of the accident, the Board will herein highlight that makes such a recorded suspect.  Moreover, absence of the statement does not prejudice the Veteran because even if the Board assumes, arguendo, that the in-service barge accident occurred, it is denying the claim on the basis that the competent evidence of record is against of there being a chronic bilateral shoulder disorder following the alleged accident. 

Given the foregoing, the Board finds that the RO has substantially complied with the Board's March 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims for service connection for right knee and right and left shoulder disabilities.

Some discussion of the Veteran's hearings finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances.  The issue on appeal (service connection) was identified at both the Board hearings.  Information was also elicited from the Veteran and his wife concerning the onset of his shoulder symptoms, when he was initially diagnosed, as well as the manner this condition is felt to be related to active duty service.  Relevant evidence, in particular treatment records, was identified in that information was elicited from the Veteran and his wife.  As a direct result of this testimony, the record was held open to secure evidence a private medical opinion, which was obtained.  

II. Legal Criteria

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran manifested arthritis of the right knee or right and left shoulders to a compensable degree within one year of service discharge in November 1970.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Legal Analysis

(i) Right Knee Disability

The Veteran seeks service connection for a right knee disability, to include as secondary to his service-connected left knee disability.  He maintains, in pertinent part, that his right knee disability has been caused by an altered gait and overcompensation from his service-connected left knee disability.  (T. at pgs. 9-12, and Veteran's typewritten statement to VA, received by the RO in August 2012).  There is only one opinion that addresses the secondary service connection component of the Veteran's right knee claim and it is supportive of the claim.  

In a January 2013 statement, T. C., M. D., the Veteran's longtime treating physician, concluded, after having reviewed the Veteran's "available record," that his right knee disability "[c]ertainly was aggravated by the left knee condition."  This opinion is supportive of the Veteran's claim for a right knee disability as secondary to the service-connected left knee disability.  Recognition is given to the fact that the opinion from Dr. T.C. did not provide any rationale.  There are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of Dr. T.C.'s long-term treatment of the Veteran.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the long-history of treating the Veteran gave Dr. T.C. intimate knowledge of the Veteran's body mechanics and his knee disability and by that basis alone his opinion is found to be probative.  There is also no other evidence in the record that weighs against Dr. T.C.'s positive opinion. 

Thus, although this opinion is of diminished value, given its lack of rationale, it nevertheless places the weight of the evidence in the Veteran's favor, and at least places the evidence in equipoise.  Service connection for a right knee disability as secondary to the service-connected left knee is granted.   Further, as the claim for right knee disability is being granted, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection.

(ii) Right and Left Shoulder Disabilities

The Veteran seeks service connection for right and left shoulder disabilities.  He contends that he injured both shoulders after a barge attached to the dry-docked USS DANIEL BOONE, hit a caisson and two (2) fellow seamen fell off a ladder and landed on top of him.  He contends that he and the two (2) seamen fell onto the deck below.  The Veteran maintains that the two (2) seamen popped his dislocated right shoulder back into place.  He maintains that although he saw a corpsman for his shoulders after the accident, specific treatment was not provided and x-rays of the shoulders were not performed.  The Veteran avers that he did not sustain any post-service injuries to his shoulders.  He contends that he has experienced shoulder pain and problems ever since the in-service barge-related accident.  (See March 2010 T., pg. 5; November 2012 T. pages (pgs.) 3-7; and, Veteran's August 2012 typewritten statement to VA, received by the RO in August 2012)).  

The Board finds, and as will be explained in more detail below, that the preponderance of the competent and credible evidence of record is against an award of service connection for right and left shoulder disabilities.  The evidence is against a relationship between the Veteran's diagnosed degenerative joint disease of the right and left shoulders and his period of military service, to include the claimed barge accident aboard the USS DANIEL BOONE.  

As to the first element of service connection, there is more than ample evidence that the Veteran currently has bilateral shoulder disabilities.  A disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  VA received the Veteran's original claim for compensation for right and left shoulder disabilities in August 2008.  (See VA Form 21-4138, Statement in Support in Claim, received by the RO in August 2008).  Beginning in August 1989, the Veteran was found to have degenerative changes of the shoulders, with the right being greater than the left.  (See August 1989 report, prepared by the medical offices of Drs. G., I., K., and K.).  Subsequent treatment reports reflect that the Veteran continued to seek treatment for his osteoarthritis of the shoulders, to include several post-service operations on his right shoulder in 2002 and 2003.  (See August 2002 report, prepared by GIKK Lakeside Office). 

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran's service records do not include any complaints of, treatment for, or diagnoses of any bilateral shoulder disease.  The service treatment records do document, however, the Veteran seeking treatment for a variety of other health issues including a twisted ankle, headaches, a venereal disease, nervousness, and left knee problems.  Given his proclivity to seek out care, it stands to reason that the Veteran would have sought out treatment for his shoulder problems, and that there would be a recording of the same, if such had occurred.  Indeed, reference is also made to a Medical Board that found the Veteran unfit for further military service due to a preexisting left knee disability.  This is again inconsistent with the Veteran's history of reporting his various aches and pains.  There was again no reference to a bilateral shoulder disorder or injury.  Put another way, there is no objective medical evidence of a chronic bilateral shoulder disorder in service.

The Board now turns to the question of whether is any evidence of an in-service injury to the Veteran's right and left shoulders.  As noted above, the Veteran maintains that he injured both shoulders during a barge accident while stationed aboard the USS DANIEL BOONE in 1970.  He recalls that the barge hit a caisson, and that he and two (2) seamen fell to the deck below.  The Veteran has reported that the two (2) seamen popped his dislocated shoulder back into place.  In addition, he has indicated that aside from seeing a corpsmen after the barge incident, he did not receive any specific treatment to his shoulders and x-rays were not performed.  D.P.D. has allegedly verified the occurrence of the accident.  

The Veteran's DD 214 (Armed Forces of the United States Report of Transfer or Discharge) reflects that he was assigned to the USS DANIEL BOONE as an electrical repairman.  It accordingly stands to reason that he would be assigned to repair the dry-docked USS DANIEL BOONE.  The Board has no reason to doubt that the Veteran was in fact required to perform repairs to the above-cited vessel.  The function of these activities makes it also reasonable that falls could occur in the nature described by the Veteran and purportedly corroborated by D.P.D..  

However, notwithstanding this evidence, the Board has serious reservations in finding the Veteran's reported history to be credible.  First, as noted, there is no evidence of complaints, treatment, or diagnosis of a shoulder injury in service.  He also made no reference to a shoulder problem when he filed a claim for benefits in 1992.  He has provided no explanation for this absence.  Had he truly been suffering from a chronic bilateral shoulder since service, and given his obvious understanding of the claims process in 1992, the Board believes that there would have at least raised the issue. 

Next, post-service evidence of any right or left shoulder disability was not documented in August 1989, almost 20 years after he was discharged from service in 1970.  This absence of treatment, in and of itself, negative evidence.  However, the record includes a March 1987 report from J.T.C., M.D., wherein it was specifically noted that the Veteran had no abnormalities of the upper extremities.  There is also a July 1987 report from J.U., M.D., that outlines the Veteran's past medical history that was notable for a motor vehicle accident in 1984 and surgeries in 1986 and 1987.  Had the Veteran been experiencing chronic shoulder problems since his service discharge in 1970, it stands to reason that there would be some reference to the same by Dr. J.U., who had evidently been the Veteran's treating physician since 1983.

More importantly, at the time that he sought treatment for shoulder pain in 1989, the Veteran gave a history of having injured his shoulders from being carried on a pole as prisoner of war (POW) in Vietnam, not as a result of the claimed in-service barge accident.  Official service department records do not confirm that the Veteran was a POW, as he has alleged.  The Veteran again related the alleged POW history when he sought treatment for his right shoulder in August 2002. See August 2002 report, prepared by GIKK Lakeside.  Reports, dated in October 2002 and March 2003, prepared by T. C., M. D.,  and Methodist Health System, respectively, reflect that the Veteran reported having dislocated his shoulder during service in 1970.  At neither one of these evaluations, did the Veteran provide a history of having injured his shoulders in an in-service barge accident.  

In fact, the Veteran did not provide any history with respect to the in-service barge accident until after he filed his original claim for VA compensation for his shoulders in 2008.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in early August 2008).  A March 2009 statement from his treating physician, Dr. T.C., opined that the barge incident, as described by the Veteran, had produced his left and right shoulder injuries.  The Veteran made no reference to the purported POW-related injuries when he testified before the Board.  Put another way, since filing his claim for VA compensation for right and left shoulder disabilities to the present, the Veteran appears to have recanted his history of having injured his right and left shoulders from being carried on a pole as a POW in Vietnam and has argued they were injured during the above-cited barge accident.  This change in stories with regard to cause of his current bilateral shoulder seriously undermines the Veteran's credibility.  If anything, the Veteran appears to be creating stories of in-service injury that he feels to best suit his needs.

Thus, the Board finds that the totality of the evidence fails to establish competent and credible evidence that the Veteran suffered injuries to his right or left shoulder in-service or, at the very least, that any such injury was chronic in nature.  Hickson element (2) remains unsatisfied, and the Veteran's service-connection claim would fail on this basis alone. 

For the sake of completion, with respect to Hickson element (3), nexus or relationship, there are private and VA examiners' opinions that are supportive of and against the claims for service connection for right and left shoulder disabilities.  The Veteran's longtime physician, Dr. T.C., states that the in-service events (the fall and related shoulder dislocation) as described by the Veteran caused produced his current left and right shoulder arthritis.  Reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medial opinion based on facts provided by the veteran previously found to be inaccurate).  Here, for the reasons stated above, the Board has found the Veteran's statements regard the alleged in-service injuries to the right and left shoulders not credible.  Thus, as the Veteran's statements are found to be inaccurate, Dr. T. C.'s opinions are similarly without basis and of little probative value.  

Moreover, there is strong evidence against the claims for service connection for right and left shoulder disabilities.  After a review of the Veteran's medical history, to include a page-by-page review of the his STRs, the VA examiner opined that he could not find any evidence of any chronic bilateral shoulder condition having its onset during military service.  The VA examiner reasoned that there was no documentation of any complaints, evaluation, treatment or diagnosis of any bilateral shoulder disease, illness, injury, trauma, or event during military service.  The Board finds the October 2011 VA examiner's opinion to be of high probative value as it is consistent with the STRs, namely an absence of any right or left shoulder disease or injury during military service.  In addition, in formulating his opinion, the October 2011 VA provided a rationale for his respective opinion, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, supra. 

The Board notes that the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge]. In this connection, the Veteran, from 2008, has maintained, both in written statements submitted and oral testimony, that he injured his right and left shoulders during a barge-related accident, and that he has had right and left shoulder pain since that time.  The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2012).  

After a complete review of the evidence of record, the Board finds that the Veteran's lay testimony regarding continuity of symptomatology, although competent, lacks sufficient credibility.  Crucially, the Veteran's assertions of continuity are contradicted by the medical evidence of record, as well as by the Veteran's own prior statements to medical professionals.  There is again no mention of any right and or left shoulder injury or disability in the Veteran's STRS.  He was discharged from military service because of an unrelated orthopedic condition.  While it may be argued that the Veteran may not have mentioned right and/or left shoulder pain at the time of a Medical Board determination in October 1970, the Board finds it incredible that he would have made no mention of his right and left shoulder having been injured and dislocated (right shoulder), specifically if the right and left shoulder pain had been chronic since the time of the alleged barge accident.  Emphasis is also placed on the Board's earlier finding that the Veteran has presented a severely compromised history of injuring his shoulders as well as experiencing shoulder symptoms since service.

Further, as was discussed above, the objective medical evidence of record is against a finding that the Veteran's current degenerative joint disease of the right and left shoulders are in any way related to his military service.  The October 2011 VA examiner pertinently opined to the contrary.  To the extent the Veteran himself now attributes his current bilateral right and left shoulder disabilities to a barge accident while stationed aboard the USS DANIEL BOONE in 1970, the Board ascribes greater probative value to the negative VA opinion.  The Veteran is clearly competent to report having injured his shoulders in service.  However, notwithstanding the credibility question that has been addressed, he lacks the competence to provide an opinion as to diagnosing the disorder and relating his present arthritis of the shoulders to that injury.  Indeed, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining that a remote injury to the shoulders 40 years ago caused the Veteran's current arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim for right and left shoulder disabilities fails on this basis as well.  The claims for service connection for right and left shoulder disabilities are denied.


ORDER

Service connection for a right knee disability as secondary to the service-connected left knee disability is granted.

Service connection for a right shoulder disability is denied. 

Service connection for a left shoulder disability is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


